DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending in this application.
Claims 1, 7, 10 and 19 have been amended by Applicant.
Claims 2,4,11 and 13 have been cancelled by Applicant.
Claims 20 and 21 are new claims.

Response to Arguments
Regarding Claim Rejections - 35 USC § 101:  Applicant's arguments filed 10/06/2021 have been fully considered but they are not persuasive.  The additional elements added to amendments to claims 1, 10 and 19 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Regarding Claim Rejections - 35 USC § 102: Applicant’s arguments, see page 16, filed 10/06/2021 with respect to the rejections of claims 1, 3,5, 7-10, 12-14 and 16-19 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of amended independent claims 1, 10 and 19.

Regarding Claim Rejections - 35 USC § 103: Applicant’s arguments with respect to dependent claims 2, 4, 6 and 15 have been considered but are moot because the amendments to independent claims 1 and 10 necessitate new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “computing device” in claims 1 and 7 and “image acquisition device” in claims 1, 6, 10 and 15.
Specifically, 
computing device refers to “a central processing unit (CPU)…that can perform various appropriate actions and processes based on computer program instructions stored in the read only memory (ROM)…or computer program instructions loaded from the memory unit…into the random access memory (RAM)...” (Applicant’s specification as filed [0086]).
Image acquisition device refers to “a camera, such as a wide-angle camera or an ultra wide-angle camera” (Applicant’s specification as filed [0086]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 5-10, 12 and 14-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, the claim recites “determining surrounding environment information of a vehicle in response to completion of automatic parking of the vehicle; selecting at least one reference object from the set of surrounding objects based on the surrounding environment information; determining a distance between the vehicle and the at least one reference object; and determining an accuracy of the automatic parking based on the distance”.  The limitations of “determining surrounding environment information”, “selecting at least one reference object”, “determining a distance between the vehicle and the at least one reference object”; and “determining an accuracy of the automatic parking”, as drafted, are processes that, under their broadest interpretation, cover performance limitations in the mind.  There is nothing in the claim elements precludes the steps from practically being performed in the
mind.  For example, “determining surrounding environment information of a vehicle in response to completion of automatic parking of the vehicle” encompasses a person looking at the surrounding environment after a vehicle is parked and forming a simple judgement observance of objects in the surrounding environment; “selecting at least one reference object from the set of surrounding objects based on the surrounding environment information” encompasses a person looking at the surrounding environment and choosing by forming a simple judgement an object as a reference” ; “determining a distance between the vehicle and the at least one reference object” encompasses a person looking at the vehicle and forming a simple judgement as to the distance (space) between the vehicle and the reference object; and “determining an accuracy of the automatic parking based on the distance” encompasses a person looking at a parked vehicle and forming a simple judgement as to the alignment in the parked area.   

The acquiring step from the sensor and image acquisition device is recited at a high level of generality (i.e. as a general means of gathering vehicle data for use in the determining step), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  There is no indication that the 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the "Mental Processes" grouping of abstract ideas.   

The claim as a whole merely describes how to generally “apply” the concept of determining the accuracy of parked vehicle which is recited at a high level of generality and are merely invoked as steps to perform a process. Simply implementing the abstract idea as a series of steps is not a practical application of the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception. 

The additional element of “a computer device” is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than a judicial exception.

The additional element in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The storing (“instructions in the memory”) step is considered to be extra-solution activity. There is no indication that the computer device is anything other than a generic, off the-shelf computer component.  For these reasons, there is no inventive concept in Claim 1, and thus it is ineligible.



Claims 3, 5, 6-9 and 20 are rejected for similar reasons and their dependence on Claim 1.

Claim 3 recites similar limitations as claim 2 such “determining” and “selecting”.  As explained above. The additional limitations of “determining” and “selecting” do not serve as an additional elements that are sufficient to amount to significantly more than a judicial exception. Thus claim 3 is ineligible.
Claim 5 recites the limitations of “determining a relative relationship between the first distance and the second distance”; and “determining the accuracy based on the relative relationship which can all be practically performed in the mind.  For example, “determining a relative relationship between the first distance and the second distance” encompasses a person looking at the first distance and the second distance and making a simple judgment.  The additional limitations of “determining” do not serve as an additional elements that are sufficient to amount to significantly more than a judicial exception. Thus claims 4 and 5 are ineligible.
Claim 6 recites the limitations “measuring the distance between the vehicle and the first reference object by using a distance sensor”; “determining that the first reference object is a marking line”, “acquiring an image comprising at least a part of the vehicle and at least a part of the first reference object by using an image acquisition device arranged on the vehicle”, and “determining the distance between the vehicle and the first reference object from the image”.  The acquiring step from the sensor and image acquisition device is recited at a high level of generality (i.e. as a general means of gathering vehicle data for use in the determining step), and amount to mere data gathering, which is a 
Claim 7 recites the limitation” providing information related to the accuracy of the automatic parking” which can be practically performed in the mind.  For example,” providing information related to the accuracy of the automatic parking” encompasses a person merely communicating the information related to the accuracy of the automatic parking”.  This additional limitation of “providing” does not serve as an additional element that is sufficient to amount to significantly more than a judicial exception. Thus claim 7 is ineligible.
Claim 8 recites the limitation “providing the information by using at least one of color, shape, pattern and sound corresponding to the accuracy” which can be practically performed in the mind.  For example,” providing information related to the accuracy of the automatic parking” encompasses a person merely communicating the information related to the accuracy of the automatic parking”.  This additional limitation of “providing” does not serve as an additional element that is sufficient to amount to significantly more than a judicial exception. Thus claim 8 is ineligible.
Claim 9 recites the limitations “determining a graphical representation of the vehicle” and “representing the information in association with the graphical representation” which can be practically performed in the mind.  For example, “determining a graphical representation of the vehicle” and “representing the information in association with the graphical representation” encompasses a person illustrating the coordinates of the vehicle using paper and a writing instrument. ”.  The additional 
Claim 20 recites the limitations “determining the accuracy of the automatic parking” The additional limitation of “determining” does not serve as an additional element that is sufficient to amount to significantly more than a judicial exception. Thus claim 20 is ineligible.

Similar analysis performed for independent claims 10 and 19.

Claim 12 recites similar limitations as claim 11 such “determining” and “selecting”.  As explained above. The additional limitations of “determining” and “selecting” do not serve as an additional elements that are sufficient to amount to significantly more than a judicial exception. The additional element of a processor is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Thus claim 12 is ineligible.
Claim 14 recites the limitations additional limitations of “determine a relative relationship between the first distance and the second distance”; and “determine the accuracy based on the relative relationship which can all be practically performed in the mind.  For example, “determine a relative relationship between the first distance and the second distance” encompasses a person looking at the first distance and the second distance and making a simple judgment.  The additional limitations of “determine” does not serve as an additional element that is sufficient to amount to significantly more than a judicial exception. The additional element of a processor is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application 
Claim 15 recites the limitations “measure the distance between the vehicle and the first reference object by using a distance sensor”; “determine that the first reference object is a marking line”, “acquire an image comprising at least a part of the vehicle and at least a part of the first reference object by using an image acquisition device arranged on the vehicle”, and “determine the distance between the vehicle and the first reference object from the image”.  The acquire step from the sensor and image acquisition device is recited at a high level of generality (i.e. as a general means of gathering vehicle data for use in the determining step), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  There is no indication that the image acquisition device and sensor are anything other than a generic, off the-shelf computer components. The additional element of a processor is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Thus claim 15 is ineligible.
Claim 16 recites the limitation” provide information related to the accuracy of the automatic parking” which can be practically performed in the mind.  For example,” provide information related to the accuracy of the automatic parking” encompasses a person merely communicating the information related to the accuracy of the automatic parking”.  The additional limitation of “provide” does not serve as an additional element that is sufficient to amount to significantly more than a judicial exception. The additional element of a processor is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any 
Claim 17 recites the limitation “provide the information by using at least one of color, shape, pattern and sound corresponding to the accuracy” which can be practically performed in the mind.  For example,” provide information related to the accuracy of the automatic parking” encompasses a person merely communicating the information related to the accuracy of the automatic parking”.  This additional limitation of “provide” does not serve as an additional element that is sufficient to amount to significantly more than a judicial exception. The additional element of a processor is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Thus claim 17 is ineligible.
Claim 18 recites the limitations “determine a graphical representation of the vehicle” and “represent the information in association with the graphical representation” which can be practically performed in the mind.  For example, “determine a graphical representation of the vehicle” and “represent the information in association with the graphical representation” encompasses a person illustrating the coordinates of the vehicle using paper and a writing instrument. ”.  The additional limitations of “determine” and “represent” do not serve as an additional element that is sufficient to amount to significantly more than a judicial exception. The additional element of a processor is no more than mere instructions to apply the exception using a generic computer component (processor). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Thus claim 18 is ineligible.
Claim 21 recites the limitations “determining the accuracy of the automatic parking” The additional limitation of “determining” does not serve as an additional element that is sufficient to amount to significantly more than a judicial exception. Thus claim 21 is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 7-10, 12-14 and 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20180157267 A1) in view of Frederick et al. (US 20190210567 A1) in further view of Lim et al. (US 20170057475 A1).

Regarding Claim 1, Gao teaches a method for determining an automatic parking effect (Gao, [0046] “parking assistance algorithm”), comprising: determining by a computing device (Gao, [0020] “The controller…includes one or more digital computers each having a microprocessor or central processing unit (CPU)”), surrounding environment information of a vehicle in response to completion of automatic parking of the vehicle, based on data received from an image acquisition device (Gao, [0054] “rendering an external view from one or more cameras or other image devices after the vehicle is shifted into “Park”), in which the surrounding environment information at least indicates a set of surrounding objects of the vehicle (Gao, [0017] “captures images corresponding to the exterior of the vehicle…for detecting the vehicle surroundings, [0028] “capturing a reference image from one or more image capture devices which are positioned to generate images indicative of the vicinity of the vehicle” Examiner interprets “images” as objects) and a position relationship between the vehicle and an object in the set of surrounding objects (Gao, [0028] “The one or more images is captured and used by the vehicle processor to associate the images with the vehicle home position”); selecting, by the computing device (Gao, [0020] “The controller…includes one or more digital computers each having a microprocessor or central processing unit (CPU)”), at least one reference object from the set of surrounding objects based on the surrounding environment information (Gao, [0021] “The controller is programmed to selectively provide pertinent images to the display”, [0028] “capturing a reference image from one or more image capture devices which are positioned to generate images indicative of the vicinity of the vehicle”); determining by the computing device (Gao, [0020] “The controller…includes one or more digital computers each having a microprocessor or central processing unit (CPU)”) a distance between the vehicle and the at least one reference object through the image acquisition device (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface…based on the size and position of the optical patterns”); and determining by the computing device (Gao, [0020] “The controller…includes one or more digital computers each having a microprocessor or central processing unit (CPU)”) an accuracy of the automatic parking based on the distance (Gao, [0028] “distance information is also gathered with respect to the proximity of nearby objects”, [0054] “Visible patterns from the images are used to assess the accuracy of the vehicle parked position relative features from the external patterns”, [0030]  “enable precise vehicle positioning for parking at the predetermined location, or home vehicle position”), wherein determining the distance between the vehicle and the at least one reference object comprises (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface… based on the size and position of the optical patterns”: determining a first side of the vehicle associated with a first reference object in the at least one reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface on the size and position of the optical patterns”); determining a first distance from the first location to the first reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface on the size and position of the optical patterns”); wherein determining the accuracy of the automatic parking comprises (Gao, [0054] “Visible patterns from the images are used to assess the accuracy of the vehicle parked position relative features from the external patterns”, [0030]  “enable precise vehicle positioning for parking at the predetermined location, or home vehicle position”): calculating a ratio of the first distance to the second distance (Gao, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold… centering and alignment assessments…” Examiner interprets the relationship between the first distance (front) and the second distance (rear) as related to the parking space depth); determining the accuracy of the automatic parking based on a size of the ratio relative to at least one ratio threshold (Gao, [0038] “Comparison may be then be performed between the currently sensed pattern and the stored pattern to allow an assessment of whether the vehicle is properly positioned” Both the first distance and second distance influence whether or not the vehicle is centered (aligned) in the parking space).
Gao does not teach selecting a first location and a second location from a first predetermined location set on the vehicle, the first location being different from the second location, the first predetermined location set being associated with the first side, such that the first location and the second location both are located on the first side; and  2a second distance from the second location to the first reference object.  However, Fredrick teaches these limitations.

Frederick teaches selecting a first location and a second location from a first predetermined location set on the vehicle (Frederick, Fig 2 shows a first and a second location on the same side of the vehicle), the first location being different from the second location (Frederick, Fig 2 shows a first and a second location as distinct on the same side of the vehicle), the first predetermined location set being associated (Frederick, Fig 2 shows a first and a second location on the same side of the vehicle); and  2a second distance from the second location to the first reference object (Frederick, Fig 2 [0039] “object is within the second predetermined distance from a sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include selecting a first location and a second location from a first predetermined location set on the vehicle, the first location being different from the second location, the first predetermined location set being associated with the first side, such that the first location and the second location both are located on the first side; and  2a second distance from the second location to the first reference object as taught by Frederick in order to improve parked vehicle alignment (accuracy) by having a first and second distance measurement for one side of the vehicle.

Gao also does not teach a distance sensor.  However, Lim teaches this limitation (Lim, [0145] “sensor unit…may include various distance measurement sensors, such as a laser sensor, an ultrasonic sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include a distance sensor as taught by Lim order to “accurately measure the distance between the position of the obstacle and the vehicle when there is the obstacle around the vehicle” (Lim, [0148]).
Regarding Claim 3, Gao teaches the method of claim 1, wherein determining the distance between the vehicle and the at least one reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface…based on the size and position of the optical patterns”) comprises: determining a first side of the vehicle associated with a first reference object in (Gao, [0028] “Each of the images are captured as a set of reference images”, [0018] “A first vision-based imaging device…is mounted behind the front windshield for capturing images representing the vehicle's vicinity in an exterior forward direction” Examiner interprets the front of the vehicle as the first side); determining a second side of the vehicle opposite to the first side (Gao, [0018] “A second vision-based imaging device…is mounted at a rear portion of the vehicle to capture images representing the vehicle's vicinity in an exterior rearward direction” Examiner interprets the rear of the vehicle as the second side opposite to the first (front) side); selecting a second reference object associated with the second side from the at least one reference object (Gao, [0028] “Each of the images are captured as a set of reference images”, [0044] “a rearward distance…to a proximate rear surface based on the size and position of the optical patterns”); selecting a first location from a first predetermined location set on the vehicle associated with the first side (Gao, [0018] “A first vision-based imaging device…is mounted behind the front windshield for capturing images representing the vehicle's vicinity in an exterior forward direction”, [0044] “estimate of a forward distance...to a proximate forward surface based on the size and position of the optical patterns” Examiner interprets “mounted behind the front windshield” as a first predetermined location); selecting a second location from a second predetermined location set on the vehicle associated with the second side (Gao, [0018] “A second vision-based imaging device…is mounted at a rear portion of the vehicle to capture images representing the vehicle's vicinity in an exterior rearward direction”, [0044] “a rearward distance…to a proximate rear surface based on the size and position of the optical patterns” Examiner interprets “mounted at rear portion of the vehicle” as a second predetermined location); and determining a first distance from the first location to the first reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface on the size and position of the optical patterns“) and a second 20PIOE3192894Usdistance from the second location to the second (Gao, “the controller generates an estimate of  a rearward distance…to a proximate rear surface based on the size and position of the optical patterns”).
Regarding Claim 5, Gao teaches method of claim 3, wherein determining the accuracy of the automatic parking (Gao, [0054] “Visible patterns from the images are used to assess the accuracy of the vehicle parked position relative features from the external patterns”, [0030]  “enable precise vehicle positioning for parking at the predetermined location, or home vehicle position”) comprises: determining a relative relationship between the first distance and the second distance (Gao, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold… centering and alignment assessments…” Examiner interprets the relationship between the first distance (front) and the second distance (rear) as related to the parking space depth); and determining the accuracy based on the relative relationship (Gao, [0038] “Comparison may be then be performed between the currently sensed pattern and the stored pattern to allow an assessment of whether the vehicle is properly positioned” Both the first distance and second distance influence whether or not the vehicle is centered (aligned) in the parking space). 
Regarding Claim 6, Gao teaches the method of claim 1, wherein determining the distance between the vehicle and the at least one reference object (Gao, [0028] “Each of the images are captured as a set of reference images…distance information is also gathered with respect to the proximity of nearby objects”) comprises: in response to determining that a first reference object in the at least one reference object is an obstacle (Gao, [0053] “the home vehicle position in response to detection of the parking area barrier obstructing a vehicle departure path”), and in response to determining that the first reference object is a marking line (Gao, [0054] “In the case of a parking lot having painted markings, the algorithm may recognize such markings as boundaries of a desired parking space” Examiner interprets “markings as boundaries” as marking line), and at least a part of the first reference (Gao, [0018] “A first vision-based imaging device...is mounted behind the front windshield for capturing images representing the vehicle's vicinity in an exterior forward direction”), and determining the distance between the vehicle and the first reference object from the image (Gao, [0044]  “estimate of a forward distance…to a proximate forward surface based on the size and position of the optical patterns”).

Gao does not teach measuring the distance between the vehicle and the first reference object by using a distance sensor arranged on the vehicle and acquiring an image comprising at least a part of the vehicle.  However, Lim teaches these limitations.

Lim teaches measuring the distance between the vehicle and the first reference object by using a distance sensor arranged on the vehicle (Lim, Fig 1, Box 150,  [0152] “The sensor unit …may measure the distance to the first object...present in the movement direction...of the stopped vehicle”, [0145] “a sensor unit...may include various distance measurement sensors, such as a laser sensor, an ultrasonic sensor, a stereo camera…”) and acquiring an image comprising at least a part of the vehicle (Lim, [0122]  “transmit…an around view monitor image that is an image around the vehicle including the stopped vehicle”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include measuring the distance between the vehicle and the first reference object by using a distance sensor arranged on the vehicle and acquiring an image comprising at least a part of the vehicle as taught by Lim in order to improve parked vehicle alignment (accuracy) by adjusting the vehicle position based on the distance sensor data (Lim [0166] ”stopped-vehicle movement mode is executed, thereby moving the stopped vehicle…within the stopped-vehicle movement range”).
Regarding Claim 7, Gao teaches the method of claim 1, further comprising: providing by a computing device (Gao, [0020] “The controller…includes one or more digital computers each having a microprocessor or central processing unit (CPU)”) information related to the accuracy of the automatic parking (Gao, [0023] “accuracy of vehicle positioning within a known parking location”), in which the information comprises at least one of the accuracy, the distance and a duration of the automatic parking (Gao, [0044] “The vehicle controller may be further programmed to enhance the vehicle location and orientation calculation accuracy based on the position and size of the optical patterns projected within a FOV”).  
Regarding Claim 8, Gao teaches the method of claim 7, wherein providing information related to the accuracy of the automatic parking (Gao, [0023] “accuracy of vehicle positioning within a known parking location”) comprises: providing the information by using at least one of color, shape, pattern and sound corresponding to the accuracy (Gao, [0054] “Visible patterns from the images are used to assess the accuracy of the vehicle parked position relative features from the external patterns”). 
Regarding Claim 9, Gao teaches the method of claim 7, wherein providing information related to the accuracy of the automatic parking (Gao, [0023] “accuracy of vehicle positioning within a known parking location”) comprises: determining a graphical representation of the vehicle (Gao, [0033] “generating a graphical user display to provide visual information to a driver”); and representing the information in association with the graphical representation (Gao, [0033] “the user display may include at least an environmental frame of reference and a current vehicle position relative to the environment”).  
Regarding Claim 10, Gao teaches an apparatus for determining an automatic parking effect (Gao, [0046] “parking assistance algorithm”), comprising:  21PIOE3192894USa processor (Gao, [0019], “vehicle processor”); and a memory (Gao, [0056] “information permanently stored on non-writable storage media such as ROM devices and information alterably stored on writeable storage media such as floppy disks, magnetic tapes, CDs, RAM devices, and other magnetic and optical media”), configured to store instructions executable by the processor (Gao,  [0020] “computer executable instructions in non-transient memory”), wherein the processor is configured to run a program corresponding to the instructions by reading the instructions in the memory ([0056] “the processes, methods, or algorithms can be stored as data and instructions executable by a controller or computer”), so as to perform: determining surrounding environment information of a vehicle in response to completion of automatic parking of the vehicle based on data received from an image acquisition device,  (Gao, [0054] “rendering an external view from one or more cameras or other image devices after the vehicle is shifted into “Park”), in which the surrounding environment information at least indicates a set of surrounding objects of the vehicle (Gao, [0017] “captures images corresponding to the exterior of the vehicle…for detecting the vehicle surroundings”, [0028] “capturing a reference image from one or more image capture devices which are positioned to generate images indicative of the vicinity of the vehicle” Examiner interprets “images” as objects) and a position relationship between the vehicle and an object in the set of surrounding objects (Gao, [0028] “The one or more images is captured and used by the vehicle processor to associate the images with the vehicle home position”); selecting at least one reference object from the set of surrounding objects based on the surrounding environment information (Gao, [0021] “The controller is programmed to selectively provide pertinent images to the display”, [0028] “capturing a reference image from one or more image capture devices which are positioned to generate images indicative of the vicinity of the vehicle”); determining a distance between the vehicle and the at least one reference object through the image acquisition device; (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface…based on the size and position of the optical patterns”); and determining an accuracy of the automatic parking based on the distance (Gao, [0028] “distance information is also gathered with respect to the proximity of nearby objects”, [0054] “Visible patterns from the images are used to assess the accuracy of the vehicle parked position relative features from the external patterns”, [0030]  “enable precise vehicle positioning for parking at the predetermined location, or home vehicle position”) wherein the processor is configured to: determine a first side of the vehicle associated with a first reference object in the at least one reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface… based on the size and position of the optical patterns”;  determine a first distance from the first location to the first reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface on the size and position of the optical patterns”); wherein the processor (Gao, [0019], “vehicle processor”) is configured to: calculate a ratio of the first distance to the second distance (Gao, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold… centering and alignment assessments…” Examiner interprets the relationship between the first distance (front) and the second distance (rear) as related to the parking space depth), and determine the accuracy of the automatic parking based on a size of the ratio relative to at least one ratio threshold (Gao, [0038] “Comparison may be then be performed between the currently sensed pattern and the stored pattern to allow an assessment of whether the vehicle is properly positioned” Both the first distance and second distance influence whether or not the vehicle is centered (aligned) in the parking space).. 
Gao does not teach selecting a first location and a second location from a first predetermined location set on the vehicle, the first location being different from the second location, the first predetermined location set being associated with the first side, such that the first location and the second location both are located on the first side; and  2a second distance from the second location to the first reference object.  However, Fredrick teaches these limitations.
Frederick teaches selecting a first location and a second location from a first predetermined location set on the vehicle (Frederick, Fig 2 shows a first and a second location on the same side of the vehicle), the first location being different from the second location (Frederick, Fig 2 shows a first and a second location as distinct on the same side of the vehicle), the first predetermined location set being associated with the first side, such that the first location and the second location both are located on the first side (Frederick, Fig 2 shows a first and a second location on the same side of the vehicle); and  2a second distance from the second location to the first reference object (Frederick, Fig 2 [0039] “object is within the second predetermined distance from a sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include selecting a first location and a second location from a first predetermined location set on the vehicle, the first location being different from the second location, the first predetermined location set being associated with the first side, such that the first location and the second location both are located on the first side; and  2a second distance from the second location to the first reference object as taught by Frederick in order to improve parked vehicle alignment (accuracy) by having a first and second distance measurement for one side of the vehicle.

Gao also does not teach a distance sensor.  However, Lim teaches this limitation (Lim, [0145] “sensor unit…may include various distance measurement sensors, such as a laser sensor, an ultrasonic sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include a distance sensor as taught by Lim order to “accurately measure the distance between the position of the obstacle and the vehicle when there is the obstacle around the vehicle” (Lim, [0148]).

Regarding Claim 12, Gao teaches the apparatus of claim 10, wherein the processor (Gao, [0019], “vehicle processor”) is configured to: determine a first side of the vehicle associated with a first reference object in the at least one reference object (Gao, [0028] “Each of the images are captured as a set of reference images”, [0018] “A first vision-based imaging device…is mounted behind the front windshield for capturing images representing the vehicle's vicinity in an exterior forward direction” Examiner interprets the front of the vehicle as the first side); determine a second side of the vehicle opposite to the first side (Gao, [0018] “A second vision-based imaging device…is mounted at a rear portion of the vehicle to capture images representing the vehicle's vicinity in an exterior rearward direction” Examiner interprets the rear of the vehicle as the second side opposite to the first (front) side); select a second reference object associated with the second side from the at least one reference object Gao, [0028] “Each of the images are captured as a set of reference images”, [0044] “a rearward distance…to a proximate rear surface based on the size and position of the optical patterns”); select a first location from a first predetermined location set on the vehicle associated with the first side (Gao, [0018] “A first vision-based imaging device…is mounted behind the front windshield for capturing images representing the vehicle's vicinity in an exterior forward direction”, [0044] “estimate of a forward distance...to a proximate forward surface based on the size and position of the optical patterns” Examiner interprets “mounted behind the front windshield” as a first predetermined location); select a second location from a second predetermined location set on the vehicle associated with the second side (Gao, [0018] “A second vision-based imaging device…is mounted at a rear portion of the vehicle to capture images representing the vehicle's vicinity in an exterior rearward direction”, [0044] “a rearward distance…to a proximate rear surface based on the size and position of the optical patterns” Examiner interprets “mounted at rear portion of the vehicle” as a second predetermined location); and determine a first distance from the first location to the first reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface on the size and position of the optical patterns“) and a second 22PIOE3192894USdistance from the second location to the second reference object (Gao, “the controller generates an estimate of  a rearward distance…to a proximate rear surface based on the size and position of the optical patterns”).
Regarding claim 14, Gao teaches apparatus of claim 12, wherein the processor (Gao, [0019], “vehicle processor”) is configured to: determine a relative relationship between the first distance and the second distance (Gao, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold… centering and alignment assessments…” Examiner interprets the relationship between the first distance (front) and the second distance (rear) as related to the parking space depth); and determine the accuracy based on the relative relationship (Gao, [0038] “Comparison may be then be performed between the currently sensed pattern and the stored pattern to allow an assessment of whether the vehicle is properly positioned” Both the first distance and second distance influence whether or not the vehicle is centered (aligned) in the parking space). 
Regarding claim 15, Gao teaches apparatus of claim 10, wherein the processor (Gao, [0019], “vehicle processor”) is configured to: in response to determining that a first reference object in the at least one reference object is an obstacle (Gao, [0053] “the home vehicle position in response to detection of the parking area barrier obstructing…path”),; and in response to determining that the first reference object is a marking line (Gao, [0054] “In the case of a parking lot having painted markings, the algorithm may recognize such markings as boundaries of a desired parking space” Examiner interprets “markings as boundaries” as marking line), and at least a part of the first reference object by using an image acquisition device arranged on the vehicle (Gao, [0018] “A first vision-based imaging device...is mounted behind the front windshield for capturing images representing the vehicle's vicinity in an exterior forward direction”), and determine the distance between the vehicle and the first reference (Gao, [0044]  “estimate of a forward distance…to a proximate forward surface based on the size and position of the optical patterns”).
Gao does not teach measure the distance between the vehicle and the first reference object by using a distance sensor arranged on the vehicle and acquire an image comprising at least a part of the vehicle. However, Lim teaches these limitations.

Lim teaches measure the distance between the vehicle and the first reference object by using a distance sensor arranged on the vehicle (Lim, Fig 1, Box 150,  [0152] “The sensor unit …may measure the distance to the first object...present in the movement direction...of the stopped vehicle”, [0145] “a sensor unit...may include various distance measurement sensors, such as a laser sensor, an ultrasonic sensor, a stereo camera…”) and acquire an image comprising at least a part of the vehicle (Lim, [0122]  “transmit…an around view monitor image that is an image around the vehicle including the stopped vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include measure the distance between the vehicle and the first reference object by using a distance sensor arranged on the vehicle and acquire an image comprising at least a part of the vehicle as taught by Lim in order to improve parked vehicle alignment (accuracy) by adjusting the vehicle position based on the distance sensor data (Lim [0166] ”stopped-vehicle movement mode is executed, thereby moving the stopped vehicle…within the stopped-vehicle movement range”).


Regarding claim 16, Gao teaches apparatus of claim 10, wherein the processor (Gao, [0019], “vehicle processor”) is further configured to: provide information related to the accuracy of the automatic parking (Gao, [0023] “accuracy of vehicle positioning within a known parking location”), in which the information comprises at least one of the accuracy, the distance and a duration of the automatic parking (Gao, [0044] “The vehicle controller may be further programmed to enhance the vehicle location and orientation calculation accuracy based on the position and size of the optical patterns projected within a FOV”). 
Regarding claim 17, Gao teaches apparatus of claim 16, wherein the processor (Gao, [0019], “vehicle processor”) is configured to: provide the information by using at least one of color, shape, pattern and sound corresponding to the accuracy (Gao, [0054] “Visible patterns from the images are used to assess the accuracy of the vehicle parked position relative features from the external patterns”).  
Regarding claim 18, Gao teaches apparatus of claim 16, wherein the processor (Gao, [0019], “vehicle processor”) is configured to: determine a graphical representation of the vehicle (Gao, [0033] “generating a graphical user display to provide visual information to a driver”); and represent the information in association with the graphical representation (Gao, [0033] “the user display may include at least an environmental frame of reference and a current vehicle position relative to the environment”).  
Regarding Claim 19, Gao teaches a non-transitory computer readable storage medium, stored thereon with a computer program that (Gao, [0056] “information permanently stored on non-writable storage media such as ROM devices and information alterably stored on writeable storage media such as floppy disks, magnetic tapes, CDs, RAM devices, and other magnetic and optical media”), when executed by a processor (Gao,  [0020] “computer executable instructions in non-transient memory”) is implemented, the method comprising: determining surrounding environment information of a vehicle in (Gao, [0054] “rendering an external view from one or more cameras or other image devices after the vehicle is shifted into “Park”), in which the surrounding environment information at least indicates a set of surrounding objects of the vehicle (Gao, [0017] “captures images corresponding to the exterior of the vehicle…for detecting the vehicle surroundings, [0028] “capturing a reference image from one or more image capture devices which are positioned to generate images indicative of the vicinity of the vehicle” Examiner interprets “images” as objects) and a position relationship between the 23PIOE3192894USvehicle and an object in the set of surrounding objects (Gao, [0028] “The one or more images is captured and used by the vehicle processor to associate the images with the vehicle home position”);; selecting at least one reference object from the set of surrounding objects based on the surrounding environment information (Gao, [0021] “The controller is programmed to selectively provide pertinent images to the display”, [0028] “capturing a reference image from one or more image capture devices which are positioned to generate images indicative of the vicinity of the vehicle”); determining a distance between the vehicle and the at least one reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface…based on the size and position of the optical patterns”); and determining an accuracy of the automatic parking based on the distance (Gao, [0028] “distance information is also gathered with respect to the proximity of nearby objects”, [0054] “Visible patterns from the images are used to assess the accuracy of the vehicle parked position relative features from the external patterns”, [0030]  “enable precise vehicle positioning for parking at the predetermined location, or home vehicle position”) wherein determining the distance between the vehicle and the at least one reference object comprises (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface on the size and position of the optical patterns”): determining a first side of the vehicle associated with a first reference object in the at least one reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface on the size and position of the optical patterns”);  and determining a first distance from the first location to the first reference object (Gao, [0044] “the controller generates an estimate of a forward distance…to a proximate forward surface on the size and position of the optical patterns”) wherein determining the accuracy of the automatic parking comprises (Gao, [0054] “Visible patterns from the images are used to assess the accuracy of the vehicle parked position relative features from the external patterns”, [0030]  “enable precise vehicle positioning for parking at the predetermined location, or home vehicle position”): calculating a ratio of the first distance to the second distance (Gao, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold… centering and alignment assessments…” Examiner interprets the relationship between the first distance (front) and the second distance (rear) as related to the parking space depth); determining the accuracy of the automatic parking based on a size of the ratio relative to at least one ratio threshold (Gao, [0038] “Comparison may be then be performed between the currently sensed pattern and the stored pattern to allow an assessment of whether the vehicle is properly positioned” Both the first distance and second distance influence whether or not the vehicle is centered (aligned) in the parking space).

Gao does not teach a second distance from the second location to the first reference object.  However Frederick teaches this limitation (Frederick, Fig 2 [0039] “object is within the second predetermined distance from a sensor”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to include a second distance from the second location to the first reference object.  However Frederick teaches this limitation as taught by Frederick in order to improve parked vehicle alignment (accuracy) by having a first and second distance measurement for one side of the vehicle.

Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20180157267 A1) in view of Frederick et al. (US 20190210567 A1) in further view of Lim et al. (US 20170057475 A1) and Bostick et al. (US 20170076603 A1).

Regarding Claim 20,  Gao teaches the method of claim 1, wherein determining the accuracy of the automatic parking based on a size of the ratio relative to at least one ratio threshold comprises (Gao, [0038] “Comparison may be then be performed between the currently sensed pattern and the stored pattern to allow an assessment of whether the vehicle is properly positioned” Both the first distance and second distance influence whether or not the vehicle is centered (aligned) in the parking space): in response to the calculated ratio being greater than a first ratio threshold (Gao, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold… centering and alignment assessments…” Examiner interprets the relationship between the first distance (front) and the second distance (rear) as related to the parking space depth), greater than a second ratio threshold (Gao, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold”), in response to the calculated ratio being less than the second ratio threshold, determining that the automatic parking has a low accuracy (Frederick, [0054] “vehicle position being off-centered by more than a centering threshold value”, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold”, [0054] “vehicle being off-angled by more than an angle alignment threshold”).

Gao does not teach determine that the automatic parking has a high accuracy; in response to the calculated ratio being less than the first ratio threshold and determine that the automatic parking has a moderate accuracy; in response to the calculated ratio being less than the second ratio threshold.  However, Bostick teaches these limitations.

Bostick teaches determine that the automatic parking has a high accuracy (Bostick, [0083] “parking position determination server…may determine a parking position within the parking space for the autonomous vehicle…. relatively low risk…scores”; Examiner interprets “low risk” as reading on high accuracy); in response to the calculated ratio being less than the first ratio threshold (Bostick, [0083] “a risk score of A represents a relatively low risk whereas risk scores of B, C, and D represent incrementally higher risk scores”,  [0063] “recommended parking position may identify that the subject vehicle should park off-center, and slightly closer to the lower risk vehicle”) and determine that the automatic parking has a moderate accuracy (Bostick, [0063] ”the subject vehicle may park slightly off center and towards the adjacent vehicle”); in response to the calculated ratio being less than the second ratio threshold (Bostick, [0083] “a risk score of A represents a relatively low risk whereas risk scores of B, C, and D represent incrementally higher risk scores”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to determine that the automatic parking has a high accuracy; in response to the calculated ratio being less than the first ratio threshold and determine that the automatic parking has a moderate accuracy; in response to the calculated ratio being less than the second ratio threshold as taught by Bostick in order to reduce the risk of damage to the vehicle, e.g., by adjacently parked vehicles (Bostick, [0002]).

Regarding Claim 21, Gao teaches the apparatus of claim 10, wherein the processor (Gao, [0019], “vehicle processor”) is configured to: in response to the calculated ratio being greater than a first ratio threshold (Gao, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold… centering and alignment assessments…” Examiner interprets the relationship between the first distance (front) and the second distance (rear) as related to the parking space depth), greater than a second ratio threshold (Gao, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold”), determine that the automatic parking has a low accuracy (Gao, [0054] “vehicle position being off-centered by more than a centering threshold value”, [0054] “the vehicle being positioned further into the desired parking space greater than a depth threshold”, [0054] “vehicle being off-angled by more than an angle alignment threshold”).  

Gao does not teach determine that the automatic parking has a high accuracy; in response to the calculated ratio being less than the first ratio threshold and determine that the automatic parking has a moderate accuracy; in response to the calculated ratio being less than the second ratio threshold.  However, Bostick teaches these limitations.

Bostick teaches determine that the automatic parking has a high accuracy (Bostick, [0083] “parking position determination server…may determine a parking position within the parking space for the autonomous vehicle…. relatively low risk…scores”; Examiner interprets “low risk” as reading on high accuracy); in response to the calculated ratio being less than the first ratio threshold (Bostick, [0083] “a risk score of A represents a relatively low risk whereas risk scores of B, C, and D represent incrementally higher risk scores”,  [0063] “recommended parking position may identify that the subject vehicle should park off-center, and slightly closer to the lower risk vehicle”) and determine that the automatic parking has a moderate accuracy (Bostick, [0063] ”the subject vehicle may park slightly off center and towards the adjacent vehicle”); in response to the calculated ratio being less than the second ratio threshold (Bostick, [0083] “a risk score of A represents a relatively low risk whereas risk scores of B, C, and D represent incrementally higher risk scores”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gao to determine that the automatic parking has a high accuracy; in response to the calculated ratio being less than the first ratio threshold and determine that the automatic parking has a moderate accuracy; in response to the calculated ratio being less than the risk of damage to the vehicle, e.g., by adjacently parked vehicles (Bostick, [0002]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 20160159395 A1) discloses a distance measurement unit for automatic parking that “measures a distance difference between the vehicle and the fixed reference object” [Kim, 0026].  Kim also discloses does not read on determining an accuracy of the parking based on the distance (distance between the vehicle and a first reference object) as disclosed in the claimed invention.
Kato (US 20070100543 A1) discloses determining an accuracy of the parking based on detecting “a traveled distance, current position and an estimated position of the vehicle” [Kato, 0035] and superimposing “a target parking frame, which represents a target parking position of the vehicle” [Kato, 0041].  Kato does not read on determining an accuracy of the parking based on the distance (distance between the vehicle and a first reference object) as disclosed in the claimed invention
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662